


Exhibit 10.1






 

RICHARDSON ELECTRONICS, LTD.

as the Company

and

BUYERS,

as defined herein

SECURITIES PURCHASE AGREEMENT

Dated as of November 21, 2005

8.0% Convertible Senior Subordinated Notes due 2011

 

 


--------------------------------------------------------------------------------



 

 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 21,
2005, by and among Richardson Electronics, Ltd., a Delaware corporation (the
“Company”), and the Buyers listed on the Schedule of Buyers attached hereto as
Exhibit A (individually, a “Buyer” and, collectively, the “Buyers”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A.           In accordance with the terms and conditions of this Agreement, the
Company has agreed to issue and sell, and the Buyers have severally agreed to
purchase in the aggregate, Twenty-Five Million United States Dollars
($25,000,000) principal amount of the Company’s 8.0% Convertible Senior
Subordinated Notes due 2011 (such Convertible Senior Subordinated Notes,
substantially in the form attached as Exhibit A to the Indenture (as defined
below), as such form of Note may be amended, modified or supplemented from time
to time in accordance with the terms thereof, the “Notes”), which shall be
convertible into shares of the common stock, $0.05 par value per share (the
“Common Stock”), of the Company (as converted, the “Conversion Shares”). The
Notes will be issued pursuant to an Indenture, dated as of November 21, 2005
(the “Indenture”) by and between the Company and Law Debenture Trust Company of
New York, as trustee (the “Trustee”), substantially in the form attached hereto
as Exhibit B.

B.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit C (as the same
may be amended, modified or supplemented from time to time in accordance with
the terms thereof, the “Registration Rights Agreement”) pursuant to which the
Company has agreed to provide the Buyers with the benefit of certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the “Securities Act”) and applicable
state securities laws, on the terms and subject to the conditions set forth
therein.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

SECTION 1.

Purchase and Sale of Notes.

(a)          Purchase of Notes. Subject to the satisfaction (or waiver, to the
extent permitted by applicable law) of the conditions set forth in Sections 6
and 7 of this Agreement, the Company shall issue and sell to each Buyer, and
each Buyer severally and not jointly agrees to purchase from the Company, the
respective principal amount of Notes set forth opposite such Buyer’s name on the
Schedule of Buyers attached hereto as Exhibit A (the “Closing”). The Company
shall issue to each Buyer One Thousand United States Dollars ($1,000) principal
amount of the Notes for each One Thousand United States Dollars ($1,000)
tendered by each such Buyer.

(b)          The Closing. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., Chicago time, on November 21, 2005 or at such other time as
the parties may agree,

 


--------------------------------------------------------------------------------



 

subject to the satisfaction (or waiver, to the extent permitted by applicable
law) of the conditions set forth in Sections 6 and 7 of this Agreement. The
Closing shall occur on the Closing Date at the offices of Bryan Cave LLP, One
Metropolitan Square, 211 North Broadway, Suite 3600, St. Louis, Missouri
63102-2750 or at such other location as the parties may agree.

(c)          Form of Payment. On the Closing Date, (i) each Buyer shall pay the
Company for the Notes to be issued and sold to such Buyer on the Closing Date,
by wire transfer of immediately available funds in accordance with the Company’s
written wire instructions attached hereto on Schedule A, or through book-entry
settlement procedures, as applicable, (ii) the Company shall reimburse each
Buyer for its reasonable expenses to the extent required by Section 4(i) of this
Agreement, and (iii) the Company shall issue to each Buyer properly
authenticated Notes (in the denominations of not less than One Thousand United
States Dollars ($1,000) as such Buyer shall reasonably request) representing the
principal amount of Notes which such Buyer is then purchasing hereunder, duly
executed on behalf of the Company and registered in the name of such Buyer;
provided, that Notes eligible for services through The Depository Trust Company
(“DTC”) shall be issued, countersigned, registered and delivered in global
certificate form through the facilities at DTC in such names and denominations
as each Buyer shall specify.

SECTION 2.    Buyer’s Representations and WarrantiesEach Buyer represents and
warrants to the Company with respect to only itself that as of the date hereof,
and as of the Closing Date:

(a)          Investment Purpose. Such Buyer is acquiring the Notes for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Notes or the shares of Common Stock issued upon conversion of the Notes,
including any Additional Shares (as defined in the Indenture) and shares of
Common Stock issued in payment of the Company Conversion Provisional Payment (as
defined in the Indenture) (collectively, the “Conversion Shares” and, together
with the Notes, the “Securities”) for any minimum or other specific term and
reserves the right to dispose of the Securities at any time; provided, further,
that such disposition shall be in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

(b)          Accredited Investor and Qualified Institutional Buyer Status. Such
Buyer is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act and a “qualified institutional buyer” as
that term is defined in Rule 144A(a) under the Securities Act as of the date of
this Agreement and was not organized for the specific purpose of acquiring the
Securities.

(c)          Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of such Buyer set forth herein and in the
applicable Note in order to determine the availability of such exemptions and
the eligibility of such Buyer to acquire the Securities.

 

2

 


--------------------------------------------------------------------------------



 

 

(d)          Information. Such Buyer acknowledges that it (i) has been furnished
with or has had full access to all of the information that it considers
necessary or appropriate for deciding whether to purchase the Securities,
including a copy of the Confidential Private Placement Memorandum, (ii) has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the Offering, (iii) has had access to information
about the Company and the Subsidiaries (as defined below) and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment, (iv) can bear the
economic risk of a total loss of its investment in the Securities and (v) has
such knowledge and experience in business and financial matters so as to enable
it to understand the risks of and form an investment decision with respect to
its investment in the Securities. Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its advisors, if any, or its
representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and the Buyer’s right to rely thereon.

(e)          No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f)           Transfer or Resale. Such Buyer understands that, except as
provided in the Registration Rights Agreement, the Securities have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Securities may
only be sold under certain circumstances as set forth in the Securities Act. In
that connection, such Buyer is aware of Rule 144 and Rule 144A under the
Securities Act and the restrictions imposed thereby.

 

(g)

Legends.

(1)          Such Buyer understands that any certificate evidencing such Notes
(and all securities issued in exchange therefor or in substitution thereof,
other than Common Stock, if any, issued upon conversion thereof) shall bear a
legend in substantially the following form:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE INITIAL HOLDER (1) REPRESENTS
THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT); (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THE SECURITY EVIDENCED HEREBY RESELL OR OTHERWISE TRANSFER THE
SECURITY EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH
SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY

 

3

 


--------------------------------------------------------------------------------



 

THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A
UNDER THE SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR (D) PURSUANT TO
A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER); AND (3)
AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY
IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE) A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF
THE SECURITY EVIDENCED HEREBY WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF
SUCH SECURITY (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO J.P. MORGAN TRUST
COMPANY, NATIONAL ASSOCIATION, AS REGISTRAR (OR ANY SUCCESSOR REGISTRAR, AS
APPLICABLE). IF THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 2(C) ABOVE, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, AS REGISTRAR (OR ANY SUCCESSOR REGISTRAR, AS APPLICABLE),
SUCH CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER
OF THE TRANSFER OF THIS SECURITY EVIDENCED HEREBY PURSUANT TO CLAUSE 2(C) OR
2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE
SECURITY EVIDENCED HEREBY.

Any stock certificate representing Common Stock issued upon conversion of such
Note shall bear a legend in substantially the following form:

THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. THE HOLDER HEREOF AGREES THAT UNTIL THE EXPIRATION OF TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE CONVERSION OF WHICH
THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED, (1) IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE COMMON STOCK EVIDENCED HEREBY EXCEPT (A) TO THE COMPANY
OR ANY

 

4

 


--------------------------------------------------------------------------------



 

SUBSIDIARY THEREOF, (B) IN COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OR (C) IN ACCORDANCE WITH A REGISTRATION STATEMENT THAT HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT AND THAT CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER; (2) PRIOR TO ANY SUCH TRANSFER (OTHER
THAN A TRANSFER PURSUANT TO CLAUSE 1(C) ABOVE), IT WILL FURNISH TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRANSFER AGENT (OR ANY SUCCESSOR, AS APPLICABLE), SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; AND (3) IT WILL DELIVER TO EACH PERSON TO
WHOM THE COMMON STOCK EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE l(C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THE
COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE l(C) ABOVE OR THE EXPIRATION OF
TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE CONVERSION OF
WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED.

Unless issued pursuant to a registration statement declared effective under the
Securities Act, each Note or share of Common Stock issued upon conversion of
such Note shall bear the legends set forth above, as the case may be, until the
earliest of:

 

(A)

two years after the original issuance date of such Note;

(B)         such Note or Common Stock has been sold (x) pursuant to a
registration statement that has been declared effective under the Securities Act
(and which continues to be effective at the time of such sale) or (y) pursuant
to the exemption from registration provided by Rule 144 under the Securities Act
(subject to the satisfaction of any requirement to furnish any certification,
legal opinion or other information in accordance with the applicable legend and
the Indenture); or

(C)         such Common Stock has been issued upon conversion of Notes that have
been sold (x) pursuant to a registration statement that has been declared
effective under the Securities Act (and which continues to be effective at the
time of such sale) or (y) pursuant to the exemption from registration provided
by Rule 144 under the Securities Act (subject to the satisfaction of any
requirement to furnish any certification, legal opinion or other information in
accordance with the applicable legend and the Indenture).

 

5

 


--------------------------------------------------------------------------------



 

 

(2)          Such Buyer understands that, in the event Rule 144(k) as
promulgated under the Securities Act (or any successor rule) is amended to
change the two-year period under Rule 144(k) (or the corresponding periods under
any successor rule), (i) each reference in Sections 2(g)(1) of this Agreement to
“two (2) years” or the “two-year period” shall be deemed for all purposes of
this Agreement to be references to such changed period, and (ii) all
corresponding references in the Notes shall be deemed for all purposes to be
references to the changed period, provided that such changes shall not become
effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws.

(h)          Authorization; Enforcement; Validity. Such Buyer is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Registration Rights Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by such Buyer of the transactions contemplated by this Agreement has
been duly authorized by all necessary corporate or, if such Buyer is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Buyer. Each of this Agreement and the
Registration Rights Agreement has been duly executed by such Buyer, and when
delivered by such Buyer in accordance with terms hereof, will constitute the
valid and legally binding obligation of such Buyer, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(i)           Residency. Such Buyer is a resident of that country or state
specified in its address on the Schedule of Buyers attached hereto as Exhibit A
and is incorporated in the jurisdiction noted on Exhibit A.

(j)           No Conflicts. The execution and performance of this Agreement and
the Registration Rights Agreement do not conflict with any agreement to which
such Buyer is a party or is bound thereby, any court order or judgment addressed
to such Buyer, or the constituent documents of such Buyer except for such
conflicts which would not, individually or in the aggregate, have a material
adverse effect on such Buyer's authority or ability to perform its obligations
under this Agreement or the Resale Registration Rights Agreement.

(k)          Conversion Limitation. (A) Subject to such Buyer’s election on the
signature pages hereto to be governed by this Section 2(k)(A), such Buyer hereby
agrees that in no event will it convert, and the Company will not honor any
conversion request presented to it that requests the conversion of, any of the
Notes in excess of the number of such Notes upon the conversion of which (x) the
number of shares of Common Stock beneficially owned by such Buyer (other than
the shares which would otherwise be deemed beneficially owned except for being
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 2(k)(A)) plus (y) the number of shares of Common Stock
issuable upon the conversion of such Notes would be equal to or exceed 9.99% of
the number of shares of Common Stock then issued and outstanding (after giving
effect to such conversion or exercise), it being the intent of the Company and
such Buyer that a Buyer electing to be governed by this

 

6

 


--------------------------------------------------------------------------------



 

Section 2(k)(A) not be deemed at any time to have the power to vote or dispose
of greater than 9.99% of the number of shares of Common Stock issued and
outstanding. As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”). To the extent that the limitation contained in this Section 2(k)(A)
applies (and without limiting any rights the Company may otherwise have), the
Company may rely on such Buyer’s determination of whether the Notes are
convertible pursuant to the terms hereof, the Company having no obligation
whatsoever to verify or confirm the accuracy of such determination, and the
submission of the Conversion Notice (as that term is defined in the Note) by
such Buyer shall be deemed to be such Buyer’s representation that the Notes
specified therein are convertible or exercisable pursuant to the terms hereof.
Nothing contained herein shall be deemed to restrict the right of such Buyer to
convert the Notes at such time as the conversion or exercise thereof will not
violate the provisions of this Section 2(k)(A). By written notice to the
Company, such Buyer may increase or decrease the maximum percentage stated in
this paragraph to any other percentage specified in such notice; provided, that
any such increase will not be effective until the sixty first (61st) day after
such notice is delivered to the Company and provided further that in no event
shall the percentage stated in this paragraph exceed 9.99%. Notwithstanding
anything herein this restriction may not be waived by the Company, and
notwithstanding anything to the contrary, this Section 2(k)(A) shall not apply
to a Buyer unless the Buyer has elected to be governed by this Section by so
indicating on the signature page.

(B)             Subject to such Buyer’s election on the signature pages hereto
to be governed by this Section 2(k)(B), such Buyer hereby agrees that in no
event will it convert, and the Company will not honor any conversion request
presented to it that requests the conversion of, any of the Notes in excess of
the number of such Notes, upon the conversion of which (x) the number of shares
of Common Stock beneficially owned by such Buyer (other than the shares which
would otherwise be deemed beneficially owned except for being subject to a
limitation on conversion analogous to the limitation contained in this Section
2(k)(B)) plus (y) the number of shares of Common Stock issuable upon the
conversion of such Notes would be equal to or exceed 4.99% of the number of
shares of Common Stock then issued and outstanding (after giving effect to such
conversion), it being the intent of the Company and such Buyer that a Buyer
electing to be governed by this Section 2(k)(B) not be deemed at any time to
have the power to vote or dispose of greater than 4.99% of the number of shares
of Common Stock issued and outstanding. As used herein, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act. To the
extent that the limitation contained in this Section 2(k)(B) applies (and
without limiting any rights the Company may otherwise have), the Company may
rely on such Buyer’s determination of whether the Notes are convertible pursuant
to the terms hereof, the Company having no obligation whatsoever to verify or
confirm the accuracy of such determination, and the submission of the Conversion
Notice (as that term is defined in the Note) by such Buyer shall be deemed to be
such Buyer’s representation that the Notes specified therein are convertible or
exercisable pursuant to the terms hereof. Nothing contained herein shall be
deemed to restrict the right of such Buyer to convert the Notes at such time as
the conversion or exercise thereof will not violate the provisions of this
Section 2(k)(B). By written notice to the Company, such Buyer may increase or
decrease the maximum percentage stated in this paragraph to any other percentage
specified in such notice; provided, that any such increase will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company
and provided further that in no event shall the percentage stated in this
paragraph exceed 4.99%.

 

7

 


--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, this restriction may not be
waived by the Company, and notwithstanding anything herein to the contrary, this
Section 2(k)(B) shall not apply to a Buyer unless the Buyer has elected to be
governed by this Section by so indicating on the signature page.

(l)           Additional Acknowledgement. Each Buyer acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, the Indenture, the Notes and the Registration Rights Agreement, that
it has independently determined to enter into the transactions contemplated
hereby and thereby, that it is not relying on any advice from or evaluation by
any other Buyer, and that it is not acting in concert with any other Buyer in
purchasing the Securities offered hereunder. The Buyers have not taken any
actions that would cause such Buyers to be deemed as members of a “group” for
purposes of Section 13(d) of the Exchange Act.

(m)         General Solicitation. Such Buyer is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(n)          Certain Trading Activities. Such Buyer has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the time that such Buyer was first contacted by the
Company or Piper Jaffray (as defined below) regarding an investment in the
Company. Such Buyer covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. As used
herein, “Short Sales” shall include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.

(o)          Limited Ownership. The purchase by such Buyer of the Securities
issuable to it at the Closing will not result in such Buyer (individually or
together with any other person with whom such Buyer has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission (as defined below) involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or the voting power of the Company on a post transaction basis
that assumes that the Closing shall have occurred. Such Buyer does not presently
intend to, alone or together with others, make a public filing with the
Commission to disclose that it has (or that it together with such other persons
have) acquired, or obtained the right to acquire, as a result of the Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), in excess of 19.999% of the outstanding shares of
Common Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.

 

8

 


--------------------------------------------------------------------------------



 

 

(p)          Acknowledgment Regarding Buyer’s Purchase of Securities. The Buyer
acknowledges and agrees that it is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that it is not (i) an officer or director of
the Company, (ii) to the knowledge of the Buyer, an “affiliate” of the Company
(as defined in Rule 144) or (iii) a “beneficial owner” of more than 10% of the
Common Stock (as defined for purposes of Rule 13d-3 of the Exchange Act). The
Buyer further acknowledges that no other Buyer is acting as a financial advisor
or fiduciary of such Buyer (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Buyer acknowledges and agrees that the Company makes no representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.

SECTION 3.    Representations and Warranties of the Company. The Company
represents and warrants to each of the Buyers that as of the date hereof:

(a)          Organization and Qualification. The Company and its Subsidiaries
(as defined below) are corporations, partnerships or limited liability companies
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate, limited liability company or partnership power and authorization to
own their properties and to carry on their business as now being conducted
except as would not, individually or in the aggregate, have a Material Adverse
Effect. Copies of the Company’s Certificate of Incorporation and Bylaws, and all
amendments thereto, have been filed as exhibits to the Company’s SEC Documents
(as defined in Section 3(f) of this Agreement), are in full effect and have not
been modified. Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation, partnership or limited liability company to do business and
is in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted and proposed to be conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, operations, prospects, results
of operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, (ii) the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith, or
(iii) the authority or ability of the Company to perform its obligations under
the Transaction Documents (as defined below). “Subsidiary” means any entity in
which the Company, directly or indirectly, owns or controls a majority of the
ordinary voting power, capital stock or other equity or similar interests and
which is required to be set forth in Exhibit 21 to the Company’s Annual Report
on Form 10-K for the year ended May 28, 2005.

(b)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Indenture, the Notes, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5 of this
Agreement) and each of the other agreements entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”), and to issue and sell the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance and repayment of the Notes, the reservation for

 

9

 


--------------------------------------------------------------------------------



 

issuance and the issuance of the Conversion Shares issuable upon conversion
thereof and the registration for resale of the Registrable Securities (as such
term is defined in the Registration Rights Agreement), have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required of the Company’s Board of Directors or shareholders. The Transaction
Documents have been duly executed and delivered by the Company. The Transaction
Documents constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except (i) as
rights to indemnification and contribution may be limited by federal or state
securities laws and policies underlying such laws and (ii) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

(c)          Capitalization. Except for any shares issuable upon exercise of
options issued pursuant to employee benefit or other plans disclosed in the
Company’s SEC Documents, the capitalization of the Company is as described in
the Company’s SEC Documents. All of the Company’s outstanding shares have been,
or upon issuance will be, validly issued and are fully paid and nonassessable
and were issued in accordance with applicable federal and state securities laws.
The Company’s Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed for trading on The NASDAQ National Market (the
“Principal Market”). Except for rights created pursuant to the Transaction
Documents or as set forth in the SEC Documents, including, without limitation,
the financial statements included therein, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances created by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries (other than any such options, warrants,
scrip, rights, calls, commitments, securities, understandings and arrangement
outstanding under plans disclosed in the SEC Documents); (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no amounts outstanding
under, and there will be no amounts due upon termination of, any credit
agreement or credit facility; (v) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its securities under the Securities Act; (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement; (viii) the Company does not have
any stock appreciation rights or “phantom” stock plans or agreements or any
similar plan or agreement; (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in

 

10

 


--------------------------------------------------------------------------------



 

the ordinary course of the Company’s or its Subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or would not have a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole; and (x) the
Company does not have outstanding stockholder purchase rights or “poison pill”
or any similar arrangement in effect giving any person or entity the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

(d)          Issuance of Securities. The Securities are duly authorized and,
upon issuance in accordance with the terms of the applicable Transaction
Documents, shall be (i) validly issued, fully paid and non-assessable and (ii)
free from all taxes, liens and charges with respect to the issuance thereof,
other than any liens or encumbrances created by or imposed by the Buyers, and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Company. As of the Closing, at least 2,546,072 shares of
Common Stock (subject to adjustment pursuant to the Company’s covenant set forth
in Section 4(e) of this Agreement) will have been duly authorized and reserved
for issuance upon conversion of the Notes. Upon issuance of the Notes in
accordance with this Agreement and conversion or issuance in accordance with the
terms of the Notes, the Conversion Shares will be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, other than any liens or encumbrances created by or imposed by the
Buyers, with the holders being entitled to all rights accorded to a holder of
Common Stock. Subject to the accuracy of the representations and warranties of
each of the Buyers in this Agreement and assuming that Piper Jaffray has not
conducted a general solicitation within the meaning of the Securities Act with
respect to the Securities, the issuance by the Company of the Securities is
exempt from registration under the Securities Act and applicable state
securities laws.

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of the Company’s
Certificate of Incorporation or Bylaws; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, except for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
or which have been waived in writing; or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the Principal
Market) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
except as would not, individually or in the aggregate, result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is in violation
of any material term of or in default under its Certificate of Incorporation,
Bylaws or their organizational charter or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any term of or in default
under any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except where such violations and defaults would not
result, either individually or in the aggregate, in a Material Adverse Effect.
The business of

 

11

 


--------------------------------------------------------------------------------



 

the Company and its Subsidiaries is not being conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a Material Adverse
Effect. Except as specifically contemplated by this Agreement, as required under
the Securities Act or as required by Blue Sky filings (but only to the extent
that such filings may be made after the Closing) and as required pursuant to the
terms of the Company’s Amended and Restated Revolving Credit Agreement dated
October 29, 2004, as amended (the “Amended and Restated Credit Agreement”), the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency or other person or entity in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and
copies of such consents, authorizations, orders, filings and registrations have
been delivered to the Buyers. The Company is not in violation of the listing
requirements of the Principal Market, and has no actual knowledge of any facts
which could reasonably lead to delisting or suspension of the Common Stock by
the Principal Market in the foreseeable future. The Company and its Subsidiaries
are not in violation of any covenants or other terms of its outstanding
indebtedness for borrowed money, which could reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, there are no facts or
circumstances which are reasonably likely to give rise to any of the foregoing
events set forth in this paragraph. For purposes of this Agreement, “knowledge
of the Company” and similar terms means the actual knowledge of the Chief
Executive Officer, the President or the Chief Financial Officer of the Company.

(f)           SEC Documents; Financial Statements. For the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports), the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Exchange Act, (all of the foregoing filed prior to or on the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of the date of filing of
such SEC Documents, each such SEC Document, as it may have been subsequently
amended by filings made by the Company with the Commission prior to the date
hereof, complied in all material respects with the requirements of the Exchange
Act applicable to such SEC Document and did not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they are or
were made, not misleading. As amended, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and published rules and regulations of the
Commission with respect thereto. Such financial statements, as amended, have
been prepared in accordance with generally accepted accounting principles,
consistently applied in the United States (“GAAP”), during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements),
correspond to the books and records of the Company and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended. Ernst & Young LLP are independent public

 

12

 


--------------------------------------------------------------------------------



 

accountants as required by the Exchange Act. The Company is not aware of any
issues raised by the Commission with respect to any of the SEC Documents. No
other written information provided by or on behalf of the Company to the Buyers
which is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are or were made, not misleading. The Company is not required to file
and will not be required to file, any agreement, note, lease, mortgage, deed or
other instrument entered into prior to the date hereof and to which the Company
is a party or by which the Company is bound which has not been previously filed
as an exhibit to its reports filed with the Commission under the Exchange Act.
Except for the issuance of the Notes contemplated by this Agreement, no event,
liability, development or circumstance has occurred or exists with respect to
the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that is required to be disclosed by the
Company under applicable securities laws and which has not been publicly
disclosed. The Company has no reason to believe that its independent auditors
will withhold their consent to the inclusion of their audit opinion concerning
the Company’s financial statements which shall be included in the Registration
Statement (as such term is defined in the Registration Rights Agreement).

(g)          Absence of Litigation. Except as disclosed in the section titled
“Legal Proceedings” in the Company’s Annual Report on Form 10-K for the fiscal
year ended May 28, 2005, there is no action, suit, proceeding, inquiry or
investigation (“Material Litigation”) before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened in writing
against the Company or any of its Subsidiaries or any of the Company’s or the
Subsidiaries’ officers or directors in their capacities as such that would have
a Material Adverse Effect. The Company believes it has set aside on its books
provisions reasonably adequate for the payment of all judgments, damages, costs,
and expenses arising out of its pending Material Litigation and has
appropriately accounted for such reserves under GAAP.

(h)          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or any of its Subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings.

(i)           Intellectual Property Rights. The Company and its Subsidiaries
own, possess, license or can acquire or make use of on reasonable terms,
adequate rights or licenses to use all trademarks, trade names, trade dress,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, technology licenses, approvals, governmental
authorizations, trade secrets, and other intellectual property rights
(collectively, “Intellectual Property”) necessary to conduct their respective
businesses as now conducted and as currently contemplated to be conducted by
them as described in the SEC Documents, except where the

 

13

 


--------------------------------------------------------------------------------



 

failure to currently own or possess Intellectual Property would not have a
Material Adverse Effect. The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property rights
of others, or of any development of similar or identical trade secrets or
technical information by others, except where such infringement would not have a
Material Adverse Effect. There is no claim, action or proceeding being made by
the Company or its Subsidiaries regarding the Intellectual Property rights of
the Company or its Subsidiaries or to the Company’s knowledge, brought or
currently threatened against the Company or its Subsidiaries regarding the
Intellectual Property rights of or the use of any Intellectual Property by the
Company or its Subsidiaries of any third party that, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.

(j)           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are commensurate with similarly situated companies
engaged in similar businesses as the Company and its Subsidiaries. The Company
has no reason to believe that it will not be able to renew any existing
insurance coverage as and when such coverage expires or to obtain similar
coverage as may be necessary to continue to do business as currently conducted
without a significant increase in cost, other than normal increases in the
industry.

(k)          Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted (the “Permits”), except where
the failure to possess such Permits would not have a Material Adverse Effect,
and neither the Company nor any of its Subsidiaries has received any written
notice of proceedings relating to the revocation or material modification of any
such Permit.

(l)           Tax Status. The Company and each of its Subsidiaries (i) has filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject and all such
tax returns are accurate and complete in all material respects, (ii) has paid
all taxes and other governmental assessments and charges due with respect to the
periods covered by such returns, reports and declarations, except those being
contested in good faith and for which the Company has made appropriate reserves
on its books in accordance with GAAP, and (iii) has recorded on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
(referred to in clause (i) above) apply. Except as disclosed in the SEC
Documents, there are no unpaid taxes or assessments for tax deficiencies that
are individually or in the aggregate material in amount claimed to be due by the
taxing authority of any jurisdiction, and the Company knows of no basis for any
such claim, and the Company knows of no audits in progress with respect to any
tax returns, no extension of time in force with respect to any date on which any
tax return was or is to be filed, and no waiver or agreement in force for the
extension of time for the assessment or payment of any tax. Except as disclosed
in the SEC Documents, all provisions for tax liabilities of the Company and each
of its Subsidiaries have been disclosed in the Company’s financial statements
and made in accordance with GAAP consistently applied, and all liabilities for
taxes of the Company and each of its Subsidiaries attributable to periods prior
to or ending on the Closing Date have been adequately disclosed in the Company’s
financial statements.

 

14

 


--------------------------------------------------------------------------------



 

 

(m)         Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, the laws of the
state of its incorporation or the laws of any other state which is applicable to
the Buyers as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Buyers’ ownership, voting or disposition of the Securities.

(n)          Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary has,
in the course of his actions for, or on behalf of, the Company or any Subsidiary
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the United States Foreign Corrupt Practices Act of 1977, as amended, or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(o)          Confidential Private Placement Memorandum. The information supplied
by the Company for inclusion or incorporation by reference in the Confidential
Private Placement Memorandum dated as of November 18, 2005 (the “Confidential
Private Placement Memorandum”) in connection with the Offering does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they are made, not misleading. If, at any
time prior to the Closing Date, any event with respect to the Company shall
occur which is required to be described in the Confidential Private Placement
Memorandum in order for the Confidential Private Placement Memorandum not to
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading, such
event shall be so described, and an appropriate amendment or supplement shall be
prepared by the Company.

(p)          Transactions With Affiliates. Except as disclosed in the SEC
Documents, other than the grant of stock options granted pursuant to the
Company’s employee benefit or other plans, none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than in connection with the provision
of services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner, such that the transaction would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.

(q)          Brokers and Finders. Except for fees payable to Piper Jaffray &
Co., the exclusive placement agent engaged by the Company with respect to the
offer and sale of the

 

15

 


--------------------------------------------------------------------------------



 

Notes (“Piper Jaffray”) as placement agent, no brokers, finders or financial
advisory fees or commissions will be payable by the Company with respect to the
transactions contemplated by this Agreement.

(r)           Absence of Certain Changes. Except as disclosed in the SEC
Documents available on the EDGAR system, since May 28, 2005, there has been no
change or development that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(s)           No Material Non-Public Information. Except for the issuance of the
Securities and the transactions contemplated by this Agreement and the Company’s
intended use of the net proceeds from the sale of the Notes (which such
information shall be fully disclosed in the Current Report on Form 8-K filed
pursuant to Section 4(g)(1) hereof), the Company has not provided the Buyers
with, and the Confidential Private Placement Memorandum does not contain,
material non-public information.

(t)         Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an “affiliate”
of the Company (as defined in Rule 144) or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the Common Stock (as defined
for purposes of Rule 13d-3 of the Exchange Act). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company acknowledges
and agrees that no Buyer makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

 

(u)        Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Notes will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Notes in accordance with this
Agreement, the Indenture and the Notes is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.

 

(v)        Insolvency. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at each Closing, will
not be Insolvent (as defined below). For purposes of this Section 3(v),
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total debt, (ii) the Company
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the

 

16

 


--------------------------------------------------------------------------------



 

Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

 

(w)

Employee Relations.

 

(1)          Except as disclosed in the SEC Documents, neither the Company nor
any of its Subsidiaries is a party to any collective bargaining agreement. No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No executive
officer of the Company, to the knowledge of the Company, is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.

(2)          The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(x)        Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects except for such as do not materially affect the value
of such property and do not interfere with the use made and proposed to be made
of such property by the Company and any of its Subsidiaries or except as
disclosed in the SEC Documents. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.

 

(y)        Environmental Laws. To the knowledge of the Company, the Company and
its Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or

 

17

 


--------------------------------------------------------------------------------



 

otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z)         Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law or by the Amended and Restated Credit Agreement) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary.

 

(aa)       Internal Accounting Controls. Except as disclosed in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.

 

(bb)      Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof, except
where such noncompliance would not have, individually or in the aggregate, a
Material Adverse Effect.

 

 

SECTION 4.

Covenants.

(a)          Obligations. Each party shall use commercially reasonable efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b)          Form D and Blue Sky. The Company agrees to file timely a Form D
with the Commission with respect to the Securities as required under Regulation
D and to promptly provide a copy thereof to each Buyer. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date. The Company shall make all timely filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(b).

(c)          Reporting Status. With a view to making available to the Investors
(as that term is defined in the Registration Rights Agreement) the benefits of
Rule 144 promulgated under the

 

18

 


--------------------------------------------------------------------------------



 

Securities Act or any similar rule or regulation of the Commission that may at
any time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”), the Company shall: (i) make and keep public
information available, as those terms are understood and defined in Rule 144;
(2) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and (3)
furnish to each Investor, so long as such Investor owns Registrable Securities
(the “Reporting Period”), promptly upon request, (A) a written statement by the
Company, if true, that it has complied with the applicable reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (B) a copy of
the most recent annual or quarterly report of the Company and copies of such
other reports and documents so filed by the Company unless publicly available on
the Commission website, (C) the information required by Rule 144A(d)(4) (or any
successor rule) under the Securities Act, and (D) such other information as may
be reasonably requested to permit the Investors to sell such securities pursuant
to Rule 144 without registration.

(d)          Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Notes as described in the Confidential Private Placement
Memorandum.

(e)          Reservation of Shares. The Company shall take all actions necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than one hundred five percent (105%) of the number of shares of Common
Stock (the “Reservation Amount”) needed to provide for the issuance of the
Conversion Shares upon conversion of all of the Notes without regard to any
limitations on conversions.

(f)           Listing. The Company shall promptly use its reasonable best
efforts to promptly secure the listing of all of the Conversion Shares upon The
NASDAQ National Market or such other national securities exchange or automated
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and, shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Conversion
Shares from time to time issuable under the terms of the Transaction Documents.
So long as any Securities are outstanding, the Company shall maintain the Common
Stock’s authorization for quotation or listing on The New York Stock Exchange,
Inc., the American Stock Exchange, Inc. or The NASDAQ National Market or Capital
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

(g)          Filing of Form 8-K. By 8:30 a.m. (New York time) on the Business
Day following the execution of this Agreement, the Company shall issue press
releases disclosing the transactions contemplated hereby, and, if the Closing
Date is also the date of this Agreement, the Closing. On the Business Day
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of this Agreement and the transactions
contemplated thereby (and attach as exhibits thereto this Agreement and the
exhibits thereto, the Registration Rights Agreement, the form of Note and the
form of Indenture). If the Closing Date occurs after the date of this Agreement,
by 8:30 a.m. (New York time) on the Business Day following the Closing Date, the
Company shall issue a press release disclosing the Closing and file an
additional Current Report on Form 8-K to disclose the Closing. In addition, the
Company will make such other filings and notices in the manner and time required
by the Commission and the trading market on which the Common Stock is listed.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Buyer, or include the name

 

19

 


--------------------------------------------------------------------------------



 

of any Buyer in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or trading market, without the prior written consent of such
Buyer, except to the extent such disclosure is required by law or trading market
regulations. “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are required by law to
remain closed.

(h)          Stockholder Approval. In the event that Stockholder Approval is
required pursuant to the rules of the Principal Market for the issuance of a
number of Conversion Shares greater in the aggregate than 19.99% of the number
of shares of Common Stock outstanding immediately prior to the Closing Date (the
“19.99% Rule”), the Company shall provide each stockholder entitled to vote at
the next meeting of stockholders of the Company (the "Stockholders Meeting"),
which meeting shall occur on or before ninety (90) days from the date of such
determination (the “Stockholders Meeting Deadline”), a proxy statement, which
has been previously reviewed by Piper Jaffray, the Buyers and a counsel of their
choice, soliciting each such stockholder’s affirmative vote at such stockholder
meeting for approval of the Company’s issuance of all of the Securities as
described in the Transaction Documents in accordance with applicable law and the
rules and regulations of the Principal Market (such affirmative approval being
referred to herein as the “Stockholder Approval”), and the Company shall solicit
its stockholders’ approval of such issuance of the Securities. If the required
Stockholder Approval is not obtained at the Stockholders Meeting, the Company
will call a special meeting of stockholders within 90 days of the Stockholders
Meeting (such special meeting, a "Special Meeting") and shall provide each
stockholder entitled to vote at the Special Meeting a proxy statement, which has
been previously reviewed by Piper Jaffray, the Buyers and a counsel of their
choice, soliciting each such stockholder’s affirmative vote for the Stockholder
Approval at such Special Meeting. If the Stockholder Approval is not obtained at
the Special Meeting, the Company will continue to call special meetings of
stockholders every ninety (90) days and solicit the Stockholder Approval at each
such meeting, until the Stockholder Approval is obtained.

(i)           Expenses. Subject to Section 9(m) of this Agreement, at the
Closing, the Company shall reimburse the Buyers for the Buyers’ reasonable,
documented, out-of-pocket expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement, up to a maximum of $25,000,
which amount shall be paid by the Company to the Buyers concurrently with the
Company’s receipt of the Purchase Price at the Closing and shall be allocated
pro rata among the Buyers based on the respective principal amount of Notes set
forth opposite such Buyer’s name on the Schedule of Buyers attached hereto as
Exhibit A.

(j)           Additional Securities. For so long as any Buyer beneficially owns
any Securities, the Company will not issue any Notes other than to the Buyers as
contemplated hereby and the Company shall not issue any other securities that
would cause a breach or default under the Notes. The Company shall not issue any
other securities if such issuance would be integrated with the issuance of the
Securities under this Agreement for purposes of any federal or state securities
law or any stock exchange rule.

(k)          Tax Matters. If the Company shall be required to withhold or deduct
any tax or other governmental charge from any payment made hereunder or under
any Note to any Buyer, then, subject to the last sentence of this Section 4(k),
the Company shall pay to such Buyer such

 

20

 


--------------------------------------------------------------------------------



 

additional amounts as are necessary such that such Buyer actually receives the
amount such Buyer would have received if no such withholding or deduction had
been required. If any Buyer is organized under the laws of a jurisdiction other
than the United States, any State thereof or the District of Columbia (a
“Non-United States Buyer”), such Buyer shall deliver to the Company either (a)
two (2) copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or (b) in the case of a Non-United States Buyer claiming exemption
from United States Federal withholding tax under Section 871(h) or 881(c) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”) with respect to payments of “portfolio
interest”, a certificate in form and substance reasonably acceptable to the
Company representing that such Non-United States Buyer is not a bank for
purposes of Section 881(c) of the Code, is not a ten percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code), together with Internal Revenue Service Form
W-8, in all cases such forms and other documents being properly completed and
duly executed by such Non-United States Buyer claiming complete exemption from
United States Federal withholding tax on payments of interest by the Company (or
accruals of original issue discount) under the Notes. Each Buyer that is not
otherwise exempt from “back-up withholding” shall deliver to the Company
properly completed and duly executed Internal Revenue Service Form W-8 or W-9
indicating that such Buyer is subject to “back-up withholding” for United States
Federal income tax purposes. The forms and other documents required to be
delivered pursuant to the two preceding sentences shall be delivered within ten
(10) days after the Closing Date. The Company shall not be required to pay any
additional amounts (x) to any Non-United States Buyer in respect of United
States Federal withholding tax or (y) to any Buyer in respect of United States
Federal “back-up withholding” tax to the extent that the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-United
States Buyer or Buyer, as the case may be, to comply with the provisions of this
Section 4(k).

(l)           Violation of Laws. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

(m)         Limits on Additional Issuances. The Company shall not, in any
manner, until the later of (i) 180 days after the Closing or (ii) the date on
which the Registration Statement required to be filed pursuant to Section 2(a)
of the Registration Rights Agreement is declared effective by the Commission
(the “Effective Date”), issue or sell any Common Stock or rights, warrants or
options to subscribe for or purchase Common Stock or any security directly or
indirectly convertible into or exchangeable or exercisable for Common Stock (the
“Equity Limitation”). The Equity Limitation shall not apply (i) to the issuance
of Conversion Shares pursuant to the Notes, (ii) to the issuance of securities
pursuant to the conversion or exchange of convertible or exchangeable securities
or the exercise of warrants or options, in each case outstanding on the date
hereof, provided such securities, warrants and options are not amended after the
date hereof, (iii) if holders representing a majority of the outstanding
principal amount of the Notes give their prior written consent to such issuance
or sale, (iv) if the issuance is pursuant to employee benefits or other plans
approved by the Company’s Board of Directors, (v) to the filing of a
Registration Statement on Form S-8, (vi) if the securities are issued for

 

21

 


--------------------------------------------------------------------------------



 

consideration other than cash in connection with a bona fide business
acquisition by the Company whether by merger, consolidation, purchase of assets,
sale or exchange of stock or otherwise, or (vii) if the issuance is in
connection with a (A) commercial banking arrangement, (B) equipment financing,
(C) sponsored research, (D) collaboration, (E) technology licensing, (F)
development agreement or (G) other strategic partnership; provided, however,
that with respect to (C) through (G) hereof, the primary purpose of such
transaction is not to raise equity capital.

(n)          CUSIP Numbers. The Company in issuing the Securities shall use
“CUSIP” numbers (if then generally in use), and shall use such “CUSIP” numbers
in notices to holders as a convenience to holders thereof; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Securities or as contained in any notice
to such holders and that reliance may be placed only on other identification
numbers printed on such Securities, and any such Company action referenced in
such notice (including, without limitation, redemption or automatic conversion
of Notes) shall not be affected by any defect in or omission of such numbers.

(o)          Nonpublic Information. The Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide a Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the Current Reports on Form 8-K with the Commission pursuant to
Section 4(g) hereof without the express written consent of such Buyer; provided,
however that the foregoing shall not restrict in any way the distribution of any
information to any such Buyer by the Company or its Subsidiaries and its and
each of their respective officers, directors, employees and agents (i) as
reasonably required by the terms of the Transaction Documents or (ii) in
connection with any request by or on behalf of the Company to waive, amend or
modify any provision of the Transaction Documents.

(p)          PORTAL Market. The Company will use its best efforts to permit the
Notes to be designated securities eligible for trading in The Portal Market in
accordance with the rules and regulations adopted by the NASD relating to
trading in The Portal Market and to permit the Notes to be eligible for
clearance and settlement through the Depository Trust Company.

(q)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents. Except as provided
by the Transaction Documents, each Buyer shall be entitled to independently
protect and enforce its rights, including, without limitations, the rights
arising out of this Agreement or out of any other Transaction Documents, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.

 

22

 


--------------------------------------------------------------------------------



 

 

(r)           Outstanding Common Stock. If a Buyer has elected to be governed by
Section 2(k)(A) or Section 2(k)(B), the Company shall, within two Business Days
of receipt of a written request from such Buyer, inform such Buyer of the number
of shares of Common Stock outstanding as of the most recent practicable date.
The Company acknowledges that any Buyer may, in accordance with Rule 13d-1(j) of
the Exchange Act, in determining the number of shares of Common Stock
outstanding, rely upon information in the Company’s most recent quarterly,
annual or current report filed with the Commission.

SECTION 5.   Transfer Agent InstructionsThe Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or their respective nominee(s), for the
Conversion Shares in such amounts as specified from time to time by a Buyer to
the Company upon conversion of the Notes and in accordance with their respective
terms (the “Irrevocable Transfer Agent Instructions”), substantially in the form
attached hereto as Exhibit D. Prior to transfer or sale pursuant to a
registration statement or Rule 144 under the Securities Act of the Conversion
Shares, all such certificates shall bear the restrictive legend specified in
Section 2(g) of this Agreement. The Company represents and warrants that no
instruction inconsistent with the Irrevocable Transfer Agent Instructions
referred to in this Section 5 will be given by the Company to its transfer agent
and that the Securities shall be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement, the Notes, the
Indenture and the Registration Rights Agreement. Subject to the Indenture, if a
Buyer provides the Company with an opinion of counsel, in form and from counsel
reasonably acceptable to the Company, to the effect that a sale, assignment or
transfer of the Securities has been made without registration under the
Securities Act or that the Securities can be sold pursuant to Rule 144(k)
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, and provides such
representations that the Company shall reasonably request confirming compliance
with the requirements of Rule 144, the Company shall permit the transfer, and,
in the case of the Conversion Shares, promptly instruct its transfer agent to
issue one or more certificates, or credit shares to one or more balance accounts
at DTC, in such name and in such denominations as specified by such Buyer and
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Buyers by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyers shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

SECTION 6.    Conditions to the Company’s Obligation to CloseThe obligation of
the Company to issue and sell the Notes to each respective Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing such Buyer with prior written notice thereof:

 

23

 


--------------------------------------------------------------------------------



 

 

(a)          Transaction Documents. Such Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

(b)          Payment of Purchase Price. Such Buyer shall have delivered to the
Company the purchase price for the Notes being purchased by such Buyer at the
Closing, by wire transfer of immediately available funds pursuant to the wire
instructions attached hereto as Schedule A.

(c)          Representations and Warranties; Covenants. The representations and
warranties of such Buyer shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 2 above, in which case such
representations and warranties shall be true, correct and complete without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date (which shall be true, correct and complete as of such
date)), and such Buyer shall have performed, satisfied and complied with in all
material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such Buyer
at or prior to the Closing Date.

(d)         Nasdaq Listing. The Conversion Shares shall be listed on the Nasdaq
National Market, subject to notice of issuance of the Shares.

 

SECTION 7.    Conditions to Each Buyer’s Obligation to PurchaseThe several
obligations of each Buyer hereunder to purchase its Notes from the Company at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

(a)          Transaction Documents. The Company shall have executed each of the
Transaction Documents and delivered the same to such Buyer. The Trustee shall
have executed and delivered the Indenture to the Company.

(b)          No Delisting of Common Stock. The Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended by the Commission or the Principal Market from trading on
the Principal Market nor shall suspension by the Commission or the Principal
Market have been threatened either (A) in writing by the Commission or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

(c)          Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 of this Agreement, in which
case such representations and warranties shall be true, correct and complete
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date (which shall be true, correct and complete as of
such date)) and the Company shall have performed, satisfied and complied with in
all material respects the covenants, agreements and

 

24

 


--------------------------------------------------------------------------------



 

conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. Such Buyer shall
have received a certificate, executed by the Chief Executive Officer, Chief
Financial Officer or President of the Company, dated as of the Closing Date, to
the foregoing effect.

(d)          Opinion of Counsel. The Company shall have delivered to such Buyer
the opinion of Bryan Cave LLP, dated as of the Closing Date and addressed to
each of the Buyers and to Piper Jaffray, in the form of Exhibit E attached
hereto.

(e)          Delivery of Notes. The Company shall have executed and delivered to
such Buyer the Notes (in such denominations of not less than One Thousand United
States Dollars ($1,000) as such Buyer shall reasonably request) for the Notes
being purchased by such Buyer at the Closing; provided, that Notes eligible for
services through DTC shall be issued, countersigned, registered and delivered in
global certificate form through the facilities at DTC in such names and
denominations as each Buyer shall specify.

(f)           Reservation of Common Stock. As of the Closing Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of the Notes, the number of shares of
Common Stock equal to the Reservation Amount (as defined in Section 4(e) of this
Agreement).

(g)          Irrevocable Transfer Agent Instructions. The Company shall have
delivered the Irrevocable Transfer Agent Instructions, in the form of Exhibit D
attached hereto, to the Company’s transfer agent.

(h)          Good Standing Certificates. The Company shall have delivered to
Piper Jaffray a certificate evidencing the incorporation and good standing of
the Company in Delaware issued by the Secretary of State of the State of
Delaware as of a recent date.

(i)           Secretary’s Certificate. The Company shall have delivered to such
Buyer a secretary’s certificate, dated as of the Closing Date, certifying as to
(i) adoption of the form of resolutions of the Board of Directors of the Company
consistent with Section 3(b) of this Agreement and in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation and (iii) the
Bylaws, each as in effect at the Closing.

(j)           Filings; Authorizations. The Company shall have made all filings
under all applicable federal and state securities laws necessary to consummate
the issuance of the Securities pursuant to this Agreement in compliance with
such laws, and shall have obtained all authorizations, approvals and permits
necessary to consummate the transactions contemplated by the Transaction
Documents and such authorizations, approvals and permits shall be effective as
of the Closing Date.

(k)          No Injunctions. No temporary restraining order, preliminary or
permanent injunction or other order or decree, and no other legal restraint or
prohibition shall exist which prevents or arguably prevents the consummation of
the transactions contemplated by the Transaction Documents, nor shall any
proceeding have been commenced or threatened with respect to the foregoing.

 

25

 


--------------------------------------------------------------------------------



 

 

(l)           No Material Adverse Effect. Between the time of execution of this
Agreement and the Closing Date, no Material Adverse Effect shall occur or become
known (whether or not arising in the ordinary course of business).

(m)       Minimum Offering. The Company shall have confirmed in writing to the
Buyers that it will be issuing at least an aggregate of $22,000,000 principal
amount of Notes to the Buyers on the Closing Date.

 

(n)         No Stop Orders. No stop order or suspension of trading shall have
been imposed by the Principal Trading Market, the Commission or any other
governmental or regulatory body with respect to public trading in the Common
Stock.

 

 

SECTION 8.

Indemnification.

(a)          Indemnification of Buyers. In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold Piper
Jaffray and the Buyers and their respective directors, officers, shareholders,
affiliates, partners, employees and agents (each, an “Indemnitee”) harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation (collectively,
“Claims”) that any such Indemnitee may suffer or incur as a result of or
relating to any misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by the Company in this Agreement. In
addition to the indemnity contained herein, the Company will reimburse each
Indemnitee for its reasonable legal and other expenses (including the cost of
any investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.

(b)          Procedures for Indemnification. Promptly after an Indemnitee has
knowledge of any Claim as to which such Indemnitee reasonably believes indemnity
may be sought or promptly after such Indemnitee receives notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnitee shall, if a Claim in respect
thereof is to be made against the Company under this Section 8, deliver to the
Company a written notice of such Claim, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual or potential differing interests between
such Indemnitee and the Company; provided, further, that the Company shall not
be responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee. In the case of an Indemnitee, the legal
counsel referred to in the immediately preceding sentence shall be selected by
the Buyers holding at least a majority in interest of the Securities to which
the Claim relates. The Indemnitee shall cooperate fully with the Company in
connection with any negotiation or defense of any such action or Claim by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Claim. The Company shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect

 

26

 


--------------------------------------------------------------------------------



 

thereto. The Company shall not be liable for any settlement of any Claim
effected without its prior written consent; provided, however, that the Company
shall not unreasonably withhold, delay or condition its consent. The Company
shall not, without the prior written consent of the Indemnitee, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a full release from all liability in respect to such
Claim, action and proceeding. The failure to deliver written notice to the
Company as provided in this Agreement shall not relieve the Company of any
liability to the Indemnitee under this Section 8, except to the extent that the
Company is materially prejudiced in its ability to defend such action.

(c)          Survival of Representations and Warranties; Indemnification
Obligations. The representations and warranties of the Buyers and the Company
set forth herein and the obligations of the Company under this Section 8 shall
survive the transfer of the Securities by the Indemnitees.

 

SECTION 9.

Miscellaneous.

(a)          Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(b)          Counterparts. This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other parties hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

 

27

 


--------------------------------------------------------------------------------



 

 

(c)          Headings. The headings of this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(d)          Entire Agreement. This Agreement, the Registration Rights
Agreement, the Indenture and the Notes and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Registration Rights Agreement, the Indenture and
the Notes supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

(e)          Consents. All consents and other determinations required to be made
by Buyers pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by Investors holding at least a majority of the Conversion
Shares, determined as if all of the Notes held by Buyers then outstanding have
been converted into Conversion Shares without regard to any limitations on
conversion of the Notes; provided that for these purposes any Securities owned
directly or indirectly by the Company or any of its affiliates shall be deemed
not to be outstanding.

(f)           Amendment and Waivers. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and Buyers holding at least a majority of the Conversion Shares, determined as
if all of the Notes held by Buyers then outstanding have been converted into
Conversion Shares without regard to any limitations on the conversion of the
Notes; provided that for theses purposes any Securities owned directly or
indirectly by the Company or any of its affiliates shall be deemed not to be
outstanding. Notwithstanding the preceding sentence to the contrary: (i) no
amendment or waiver of the provisions of Section 9(e) or Section 9(f) of this
Agreement shall be effective without the approval of the holders of all
outstanding Securities, (ii) no amendment or waiver of the provisions of Section
2, Section 7, Section 8, Section 9(k), Section 9(l) or Section 9(m) of this
Agreement shall be effective with respect to any holder of Securities unless it
is approved by such holder, and (iii) no amendment shall be effective to the
extent that it applies to less than all of the holders of the Notes then
outstanding. No consideration shall be offered or paid to any holder of any
Securities to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is offered on
identical terms to all of the holders of such Securities. Notwithstanding
anything herein to the contrary, no amendment shall (i) extend the maturity of
the Notes, reduce the interest rate, extend the time for payment of interest
thereon, or reduce the principal amount thereof or premium, if any, thereon, or
reduce any amount payable on redemption or repurchase thereof or affect any
amounts due to any holder or (ii) reduce the aforesaid percentage of Notes, the
holders of which are required to consent to any such amendment, without the
consent of the holders of all Notes then outstanding.

(g)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile before 5:00 p.m.
(Chicago time); (iii) one (1) Business Day after, when sent by facsimile after
5:00 p.m. (Chicago time), or (iv) one (1) Business Day after deposit with a

 

28

 


--------------------------------------------------------------------------------



 

nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Richardson Electronics, Ltd.

40W267 Keslinger Road

LaFox, Illinois 60147-0393

 

Telephone:

(630) 208-2200

 

Facsimile:

(603) 208-2550

 

Attention:

Legal Department

 

with a copy to:

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102-2750

 

Telephone:

(314) 259-2000

 

 

Facsimile:

(314) 259-2020

 

 

Attention:

Brendan Johnson, Esq.

 

If to Piper Jaffray:

Piper Jaffray & Co.

345 California Street, Suite 2100

San Francisco, California 94104

 

Telephone:

(415) 277-1500

 

Facsimile:

(415) 984-5121

 

Attention:

Mr. Eric Alt

 

with a copy to:

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue NW

Washington, DC 20036

 

Telephone:

(202) 955-8500

 

 

Facsimile:

(202) 467-0539

 

 

Attention:

Brian Lane, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers,

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other

 

29

 


--------------------------------------------------------------------------------



 

communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(h)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(i)           Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto, their respective permitted successors and
assigns, and, to the limited extent provided in Section 8, the Indemnitees, and
to the extent provided for in Section 9(l), Piper, and is not for the benefit
of, nor may any provision hereof be enforced by, any other person.

(j)           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(k)          Successors and Assigns. This Agreement shall be binding upon the
parties and their respective successors and assigns, including any subsequent
holders of the Securities and shall inure to the benefit of those persons and,
to the extent provided in Section 9(i), the Indemnitees and Piper Jaffray. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of at least a majority of the
outstanding principal amount of the Notes including by merger or consolidation,
except pursuant to a Change of Control (as defined in the Notes) with respect to
which the Company is in compliance with the terms of the Notes. Other than in
connection with a sale pursuant to the Registration Rights Agreement, a Buyer
may assign some or all of its rights and obligations hereunder without the
consent of the Company; provided, however, that the transferee has agreed in
writing to be bound by the applicable provisions of this Agreement and provided,
further, that such assignment shall be in connection with a transfer of all or a
portion of the Notes held by such Buyer and subject to the terms and conditions
of the Notes.

(l)           Publicity. The Company and Piper Jaffray shall have the right to
approve before issuance any press releases or any other public statements with
respect to the transactions contemplated by the Transaction Documents; provided,
however, that neither the Company nor Piper Jaffray shall have the right to
issue a press release referring to a Buyer or its affiliates without such
Buyer’s prior written consent. Piper Jaffray has the right to describe its
services to the Company in connection with the Offering and to reproduce the
Company’s name and logo in its advertisements, marketing materials and equity
research reports, if any, in the form previously approved by the Company and
subject to the prior approval of the Company, which shall not be unreasonably
withheld, such additional uses as Piper Jaffray may from time to time request.

 

30

 


--------------------------------------------------------------------------------



 

 

(m)         Termination. In the event that the Closing shall not have occurred
with respect to a Buyer on or before five (5) Business Days from the date hereof
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 of this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party, and any
and all funds paid hereunder by the applicable Buyer shall be returned to such
Buyer no later than the close of business on the Business Day following such
termination; provided, however, that if this Agreement is terminated pursuant to
this Section 9(m), the Company shall remain obligated to reimburse any
nonbreaching Buyer for the expenses described in Section 4(i) of this Agreement.

(n)          Placement Agent. The Company acknowledges that it has engaged Piper
Jaffray as placement agent in connection with the sale of the Notes. The Company
shall be responsible for the payment of any placement agent’s fees, financial
advisory fees, or brokers’ commissions (other than for persons engaged by any
Buyer or its investment advisor) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

(o)          Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of this Agreement shall be
entitled to enforce such rights to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

(p)          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents, or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

31

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

“COMPANY”

RICHARDSON ELECTRONICS, LTD.

 

By:

/s/ Edward J. Richardson                      

 

Edward J. Richardson

 

 

CEO

 

[Signatures of Buyers on Following Page]

 

32

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Pandora Select Partners, LP                      

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                    

 

 

(signature of authorized representative)

 

 

Name:  

Pandora Select Partners, LP

 

 

Pandora Select Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 

33

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Guggenheim Portfolio XXXI, LLC        

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jonathan Wood                            

 

 

(signature of authorized representative)

 

 

Name:  

Whitebox Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  HFR RVA Combined Master Trust        

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jonathan Wood                            

 

 

(signature of authorized representative)

 

 

Name:  

Whitebox Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Whitebox Intermarket Partners, LP          

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jonathan Wood                            

 

 

(signature of authorized representative)

 

 

Name:  

Whitebox Intermarket Partners, LP

 

 

Whitebox Intermarket Advisors, LLC

 

Whitebox Advisors, LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Whitebox Diversified Convertible Arbitrage Partners, LP    

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jonathan Wood                            

 

 

(signature of authorized representative)

 

 

Name:  

Whitebox Diversified Convertible Arbitrage

 

 

Partners, LP

 

 

Whitebox Diversified Convertible Arbitrage

 

Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Whitebox Convertible Arbitrage Partners, LP          

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jonathan Wood                            

 

 

(signature of authorized representative)

 

 

Name:  

Whitebox Convertible Arbitrage Partners, LP

 

 

Whitebox Convertible Arbitrage Advisors LLC

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Portside Growth an d Opportunity Fund  

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Jeffrey Smith                            

 

 

(signature of authorized representative)

 

 

Name:  

Jeffrey Smith

 

 

Its:  

Authorized Signatory

 

____Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

__v__Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Quattro Multi-Strategy Master Fund LP  

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Andrew Kaplan                            

 

 

(signature of authorized representative)

 

 

Name:  

Andrew Kaplan

 

Its:  

Director

 

 

 

__v__Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  Quattro Fund LTD                                    

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Andrew Kaplan                            

 

 

(signature of authorized representative)

 

 

Name:  

Andrew Kaplan

 

Its:  

Director

 

 

 

__v__Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY                              

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jerome R. Baier                                

 

(signature of authorized representative)

 

 

 

Name:  

Jerome R. Baier

 

 

Its:  

Authorized Representative

 

 

__X__ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

__X__ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, for its Group Annuity Separate
Account                                                       

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Jerome R. Baier                                

 

(signature of authorized representative)

 

 

 

Name:  

Jerome R. Baier

 

 

Its:  

Authorized Representative

 

 

__X__ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

__X__ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  MERCED PARTNERS LIMITED PARTNERSHIP

By: Global Capital Management , Inc. General Partner

 

(print full legal name of Holder)

 

 

 

By:

    /s/ Daniel J. Kragt                            

 

 

(signature of authorized representative)

 

 

Name:  

Daniel J. Kragt

 

 

Its:  

Authorized Signer

 

 

_____ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

__X__ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  ELLSWORTH CONVERTIBLE GROWTH  

AND INCOME FUND, INC.                            

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Gary I. Levine                            

 

 

(signature of authorized representative)

 

 

Name:  

Gary I. Levine

 

 

Its:  

Executive Vice President

 

 

____ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  BANCROFT CONVERTIBLE FUND, INC.            

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Gary I. Levine                            

 

 

(signature of authorized representative)

 

 

Name:  

Gary I. Levine

 

 

Its:  

Executive Vice President

 

 

____ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  BASSO FUND LTD.                              

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Philip Platek                              

 

 

(signature of authorized representative)

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 

_X_ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  BASSO HOLDINGS LTD.                      

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Philip Platek                              

 

 

(signature of authorized representative)

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 

_X_ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

  BASSO MULTI-STRATEGY HOLDING FUND LTD.

 

(print full legal name of Holder)

 

 

 

By:

      /s/ Philip Platek                              

 

 

(signature of authorized representative)

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 

_X_ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A)

 

____ Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B)

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

SCHEDULE OF BUYERS

 

 

Name of Buyer
Contact Information for Buyer and Jurisdiction of Incorporation of Buyer

Principal Amount of Notes

1.

Whitebox Advisors

$8,000,000

2.

Portside Growth and Opportunity Fund

$6,000,000

3.

The Northwestern Mutual Life Insurance Company

$2,750,000

4.

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

$250,000

5.

Basso Holdings Ltd

$1,900,000

6.

Basso Multi-Strategy Holding Fund Ltd.

$450,000

7.

Basso Fund Ltd.

$150,000

8.

Quattro Fund Ltd.

$2,250,000

9.

Quattro Multi Strategy Master Fund LP

$250,000

10.

Bancroft Convertible Fund, Inc.

$1,000,000

11.

Ellsworth Convertible Growth and Income Fund, Inc.

$1,000,000

12.

Merced Partners Limited Partnership

$1,000,000

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF INDENTURE

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

[_________], 2005

VIA FEDERAL EXPRESS

LaSalle Bank

135 South LaSalle Street

Chicago, Illinois 60603

Attn: [ ___________]

 

Re:

Reservation of Shares of Common Stock Pursuant to Sale by Richardson
Electronics, Ltd., of up to $25,000,000 in Aggregate Principal Amount of 8.0%
Convertible Senior Subordinated Notes due 2011

Ladies and Gentlemen:

Richardson Electronics, Ltd., a Delaware corporation (the “Company”), has agreed
to sell to the buyers listed on Schedule A hereto (the “Buyers”), on the date
hereof, Twenty-Five Million United States Dollars ($25,000,000) in aggregate
principal amount of 8.0% Convertible Senior Subordinated Notes due 2011 (the
“Notes”), convertible into shares of the common stock, $0.05 par value per share
(the “Common Stock”) of the Company pursuant to that certain Securities Purchase
Agreement dated as of November 21, 2005, by and among the Company and each Buyer
(the “Securities Purchase Agreement”). Capitalized terms used herein without
definition have the meanings assigned to them in the Securities Purchase
Agreement.

You are hereby instructed to:

Establish as of the date of this letter a reserve of 2,546,072 shares of Common
Stock for issuance to holders of Notes upon conversion of their Notes (the
“Conversion Share Reserve”). The Conversion Share Reserve shall be adjusted to
appropriately reflect the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), reorganization, recapitalization, reclassification, exchange or
other like change with respect to Common Stock occurring on or after the date
hereof.

A registration statement on Form S-1 to register the Common Stock issuable out
of the Conversion Share Reserve (the “Registration Statement”) will be filed
with the Securities and Exchange Commission (the “Commission”) on or before
[_________], 2005. We will forward to you copies of the filing promptly after it
is declared or deemed effective by the Commission.

 

 


--------------------------------------------------------------------------------



 

 

Until the Registration Statement is declared effective by the Commission, the
certificates evidencing the shares of Common Stock issued out of the Conversion
Share Reserve will bear the restrictive legend set forth below:

THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. THE HOLDER HEREOF AGREES THAT UNTIL THE EXPIRATION OF TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE CONVERSION OF WHICH
THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED, (1) IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE COMMON STOCK EVIDENCED HEREBY EXCEPT (A) TO THE COMPANY
OR ANY SUBSIDIARY THEREOF, (B) IN COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (C) IN ACCORDANCE WITH A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT AND THAT CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER; (2) PRIOR TO ANY SUCH TRANSFER (OTHER
THAN A TRANSFER PURSUANT TO CLAUSE 1(C) ABOVE), IT WILL FURNISH TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRANSFER AGENT (OR ANY SUCCESSOR, AS APPLICABLE), SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; AND (3) IT WILL DELIVER TO EACH PERSON TO
WHOM THE COMMON STOCK EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE l(C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THE
COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE l(C) ABOVE OR THE EXPIRATION OF
TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE CONVERSION OF
WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED.

So long as you have previously received (i) an opinion of the Company’s outside
counsel (which the Company shall direct be delivered to you by such outside
counsel upon the effectiveness of the Registration Statement covering the
resales of the Common Stock) stating that a Registration Statement covering the
resales of the Common Stock has been declared effective by the Commission under
the Securities Act (the “Opinion”), (ii) a certification from the clearing
broker for the Buyers as to the fact that the sale of the Common Stock was made
in compliance with the Plan of Distribution set forth in the Registration
Statement (the “Broker Certification”), (iii) a copy of the Registration
Statement and (iv) confirmation from the

 

2

 


--------------------------------------------------------------------------------



 

Company that sales are permitted under the Registration Statement at that time,
the certificates representing the Common Stock sold pursuant to the Registration
Statement shall not bear any legend restricting transfer of the Common Stock
thereby and should not be subject to any stop-transfer restriction.

We enclose the following additional documents:

 

1.

A copy of the Securities Purchase Agreement; and

 

2.

A capitalization table listing the Buyers and their respective beneficial
ownership interests in the shares of Common Stock.

Please be advised that the Buyers have relied upon this instruction letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly,
each of the Buyers is a third party beneficiary to these instructions.

Please sign in the space provided below to evidence your acceptance and
acknowledgment of your responsibilities under this letter. Please call me at [(
) ] if you require any further information. Thank you for your assistance.

Very truly yours,

RICHARDSON ELECTRONICS, LTD.

By:                                                                          

Its:

Acknowledged and Agreed:

LaSalle Bank

By:

Its:

cc:

Mr. Eric Alt (w/o encl.)

Enclosures

 

 

3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF COMPANY COUNSEL OPINION TO BE DELIVERED TO PIPER JAFFRAY AND THE BUYERS

 

1.            Based solely on a recently dated good standing certificate from
the Secretary of State of the State of Delaware, the Company is validly existing
as a corporation, in good standing under the laws of the State of Delaware. The
Company has all requisite corporate power to own, lease and operate its material
properties and assets and conduct its business in all material respects as
described in the PPM.

2.            Based solely on a recently dated good standing certificate from
the Secretary of State of their respective states of incorporation, each of
Richardson Electronics Distribution, Inc. and Richardson International, Inc.
(each, a “Subsidiary”) is validly existing as a corporation, in good standing
under the laws of such state. Each Subsidiary has all requisite corporate power
to own, lease and operate its material assets and conduct its business as
described in the PPM.

3.            The execution and delivery of each of the Transaction Documents
and the consummation by the Company of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of the Company.

4.            Each of the Transaction Documents (other than the Notes, which are
addressed in paragraph 6 below) has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

5.            The execution and delivery by the Company of each of the
Transaction Documents and the consummation by the Company of its obligations
thereunder do not result in (a) any violation by the Company of (i) the
provisions of its certificate of incorporation or bylaws, (ii) any provision of
applicable law that we, based on our experience, recognize as applicable to the
Company in a transaction of this type (other than federal and state securities
and blue sky laws, as to which we express no opinion other than as expressly set
forth in paragraph 9 below), or (iii) to our knowledge, any order, writ,
judgment or decree of any federal or New York State court or governmental
authority or regulatory body having jurisdiction over the Company or any of its
material properties, or (b) a breach or default of any material agreement,
contract or instrument known to us to which the Company is a party or by which
it is bound. For purposes of the foregoing, we have assumed that the only
material agreements, contracts or instruments to which the Company is a party or
by which it is bound are those listed as exhibits to the Company’s most recent
Annual Report on Form 10-K, any quarterly report on Form 10-Q filed since such
annual report and any current report on Form 8-K filed since such annual report.

6.            The Notes to be issued pursuant to the Purchase Agreement have
been duly authorized for issuance to the Buyers and when duly executed,
authenticated, issued and delivered to the Buyers in exchange for payment
thereof in accordance with the terms of Purchase Agreement and the Indenture
will constitute the valid and binding obligation of the

 


--------------------------------------------------------------------------------



 

Company, enforceable against the Company in accordance with its terms and, to
our knowledge, will be free of preemptive rights.

7.            The Conversion Shares to be issued upon conversion of the Notes
have been duly authorized and reserved for issuance and, upon the execution,
authentication, issuance and delivery of the Notes in exchange for payment
thereof in accordance with the terms of the Purchase Agreement and the
conversion of the Notes and delivery of the Conversion Shares in accordance with
the terms of the Notes and the Indenture, without regard to the anti-dilution
provisions of the Notes, and assuming any additional Conversion Shares which are
issuable based on such anti-dilution provisions have been duly reserved for
issuance by the Company, the Conversion Shares will be validly issued, fully
paid and nonassessable and, to our knowledge, will be free of preemptive rights.

8.            No consent, approval, authorization or other action by any federal
or New York State governmental authority that we, based on our experience,
recognize as applicable to the Company in a transaction of the type contemplated
by the Transaction Documents is required for the due execution, delivery and
consummation by the Company of the Transaction Documents, except (i) as would
not reasonably be expected to have a Material Adverse Effect, (ii) as would not
adversely affect the rights and remedies of holders of the Notes, or (iii) for
the filings and other actions required pursuant to federal and state securities
or blue sky laws, as to which we express no opinion other than as set forth in
paragraph 9.

9.            Assuming (i) the accuracy of the representations and warranties of
the Company and each of the Buyers set forth in the Purchase Agreement, (ii) the
due performance by the Company and each of the Buyers of the covenants and
agreements set forth in the Purchase Agreement, and (iii) compliance by each of
the Buyers with the offering and transfer procedures described in the PPM, based
on current published interpretations by the Staff of the SEC, a court should
hold that the offer, issuance, sale and delivery of the Notes by the Company to
the Buyers under the circumstances contemplated by the Purchase Agreement
constitute exempt transactions under the Securities Act and do not under
existing law require the registration of the Notes under the Securities Act or
the qualification of an indenture in respect thereof under the Trust Indenture
Act of 1939, as amended.

During the preparation of the PPM, we have participated in conferences with
officers and other representatives of the Company, representatives of the
independent accountants for the Company and Piper Jaffray & Co. and its
representatives, at which conferences the contents of the PPM and related
matters were discussed, reviewed and revised. Although we are not passing upon,
and do not assume any responsibility for, the accuracy, completeness or fairness
of such contents, and have not made any independent investigation thereof, on
the basis of the information which was developed in the course thereof,
considered in light of our understanding of applicable law and the experience we
have gained through our practice thereunder, this is to advise you that nothing
has come to our attention which causes us to believe that, at any time from the
date thereof through the date of Closing, the PPM (except as to financial
statements and related notes, the projections and other financial, statistical
and accounting data and supporting schedules included therein or omitted
therefrom, as to which we express no belief) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein

 

2

 


--------------------------------------------------------------------------------



 

or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

Company Wire Instructions

Please send all wires to the Company as follows:

Chase

Chicago, Illinois

ABA # 071000013

Acct # 4296338

Swift Code#CHASUS33

Richardson Electronics, Ltd.

 

 


--------------------------------------------------------------------------------



 

 

Table of Contents

Page

SECTION 1.

Purchase and Sale of Notes.

1

SECTION 2.

Buyer’s Representations and Warranties

2

SECTION 3.

Representations and Warranties of the Company

9

SECTION 4.

Covenants.

18

SECTION 5.

Transfer Agent Instructions

23

SECTION 6.

Conditions to the Company’s Obligation to Close

23

SECTION 7.

Conditions to Each Buyer’s Obligation to Purchase

24

SECTION 8.

Indemnification.

26

SECTION 9.

Miscellaneous.

27

 

 

2

 


--------------------------------------------------------------------------------



 

SCHEDULES

Schedule 3(a)

Subsidiaries

 

Schedule A

Company Wire Instructions

EXHIBITS

Exhibit A

Schedule of Buyers

 

Exhibit B

Form of Indenture

 

Exhibit C

Form of Registration Rights Agreement

 

Exhibit D

Form of Irrevocable Transfer Agent Instructions

Exhibit E

Form of Company Counsel Opinion

 

 

 

 